1    SHARI RUSK, Bar. No. 170313
     Attorney at Law
2    P.O. Box 188945
     Sacramento, California 95818
3    Telephone: (916) 804-8656
4
5
6
7                       IN THE UNITED STATES DISTRICT COURT
8                      FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,           )   CASE NO. 99-051 GEB
                                         )
11                       Plaintiff,      )   STIPULATION AND ORDER
                                         )   CONTINUING HEARING
12   v.                                  )
                                         )   Date:   August 16, 2019
13   Francisco-Olivera,                  )   Time:   9:00 a.m.
                                             Judge: Hon. Garland E.
14                       Defendant.      )   Burrell, Jr.
                                         )
15                                       )
                                         )
16                                       )
                                         )
17                                       )
                                         )
18
19
20        Defendant FRANCISCO-OLIVERA, his undersigned counsel and
21   plaintiff, United States of America, hereby stipulate through      their
22   respective attorneys to continue the status conference previously      set
23   for July 12, 2019 to August 16, 2019 and that date is      available
24   with the Court.




                                         1
          The time is necessary to complete research and investigation.

     The parties further agree that the above reason constitutes good cause to

     exclude the time until the August 16, 2019 status conference. Time should

      be excluded pursuant to the
1     Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A) and (B)(iv), for the
2     reasons stated above.
5
                                     Respectfully submitted
6
      Dated: July 9, 2019,            /s/ Shari Rusk
 7                                       Attorney for Defendant
                                         Defendant Francisco-Olivera
 8
 9
10                                  /s/ Jason Hitt
                                      Jason Hitt
11                                   Assistant United States Attorney
12
13
14                                        ORDER
15         It is so ordered.
16
17                              Dated:    July 11, 2019
19
20
21
22
23
24
25
26
27
28



                                            2
